DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment response filed on 09 March 2021 has been entered.  
Status of Claims:
1c.	Claims 1-4, 6-7, 9-18, 20-22 and 24-27 are pending, of which claims 1-4, 6-7, 9-18, 20-22, 24-25 are drawn to the elected invention. 
1d.	 Claims 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2020.
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	All of the objections and rejections of cancelled claims 5, 8, 19 and 23 are moot. 
2b.	The rejection of claims 21 and 25 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. Amended claim 21 the phrase “blocking agents”, are specified.
2c.	The amendment has overcome the rejection of claims 1, 2, 9, 20 made under 35 U.S.C. 102(a)(1) as being anticipated by Samelko et al (PLOS ONE; DOI:10.1371/journal.pone.0160141, 2016; cited on the IDS of 12/11/2018).  Amended claims no longer encompass “inhibition of the NLRP3 inflammasome pathway”. The Samelko et al reference does not teach or suggest method for treating adverse immune 
2d.	The rejection of claims 1, 2, 7, 9 and 20 made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samelko et al (PLOS ONE; DOI:10.1371/journal.pone.0160141, 2016), is also withdrawn for same reason as 2d, above.  

2e.	The amendment has overcome the rejection of claims 1, 2, 9, 20 made under 35 U.S.C. 102(a)(1) as being anticipated by Burton et al (Journal of Orthopaedic Research, 2013; Vol. 31, pages 73-80).  Amended claims no longer encompass “inhibition of the NLRP3 inflammasome pathway”. The Burton et al reference does not teach or suggest method for treating adverse immune reaction to metal debris, metal induced delayed type hypersensitivity or metal induced inflammatory osteolysis in a subject in need thereof comprising administering an IL-17 inhibitor.

2f.	The amendment has overcome the rejection of claims 16-18 and 25 made under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al, US Patent 8,835,610, (issued on 01 November 2016). The Hsieh et al reference does not teach or suggest a method of depleting a subject's systemic levels of IL-17 or blocking a IL-17 receptor or a method of blocking intracellular effects of IL-17, wherein the subject is experiencing an adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis that is caused by orthopedic metal implant debris.

Claim Objections:
3.	Claim 20 is objected to because of the following informalities:
3a.	In claim 20, line 4, after “receptor inhibitors,”, insert the word “or”.

Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 16-18 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4a.	Claim 16 is rejected as being indefinite because it is unclear how the “blocking agents” recited in lines 1-3 differ from the “blocking agents of IL-17 or IL-17 receptors” recited in line 4. The basis for this rejection is set forth at pages 3-4 of the previous Office Action.
4b.	Claims 25 recites “blocking agents” in line 6. However, it is unclear how the blocking agents recited in line 6 differ from the antibodies and inhibitors recited in lines 2-5 of the claim.   Appropriate correction is required.
Claims 17, 18 are also rejected under 35 U.S.C. 112, [b], is so far as they depend from claim 16 for the limitations set forth above.

Claim Rejections - 35 U.S.C. § 112 [d]:
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 3, 4, 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claims 1-2 and 20 encompass inhibiting IL-17 activity.  However, claims 3, 4, 21, and 22 recite agents or antibodies that do not inhibit IL-17 activities (i.e., anakinra, rilonacept, canakinumab, anti-IL1, anti-IL1β, anti-IL18, anti-IL21, anti-IL23, anti-IL-1R, soluble IL-1R, soluble IL-18R, soluble IL-21R, etc.). Claims 3, 4, 21, and 22 encompass limitations that are not found in the claims they depend from.  Thus, claims 3, 4, 21, and 22 fail to further limit claims 1, 2, and 20. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112:[a], scope rejection:
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6a.	Claims 1-4, 6-7, 9-15 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for a method of treating orthopedic metal implant induced adverse immune reaction, orthopedic metal implant induced delayed type hypersensitivity or orthopedic metal implant induced inflammatory osteolysis, in a subject in need thereof comprising administering an IL-17 inhibitor; does not reasonably provide enablement for a method for prophylaxis of adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis in a subject in need thereof comprising inhibition of IL-17 activity. Additionally, the specification, while being enabling for a method for blocking intracellular effects of IL-17 or IL-17R in a subject (wherein the subject is experiencing an adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis), said method comprising administering an IL-17 inhibitor does not reasonably provide enablement for blocking intracellular effects of IL-1R, IL-1beta, IL-18, IL-23 in a subject comprising administering anti-IL1, anti-IL1beta, anti-IL18, anti-IL21, anti-IL23, anti-IL1R, soluble IL18 receptors, soluble IL-21 receptors, IL-18R inhibitors, IL-21R inhibitors, IL-23R inhibitors to a subject experiencing an adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis.  The specification does not enable any person skilled in the art 
The instant claims 1-4, 6-7, 9-15 encompass a method of prophylaxis of adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis in a subject in need thereof comprising inhibition of IL-17 activity wherein the adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis is caused by orthopedic metal implant debris.
The specification teaches that inhibiting IL-17A bioactivity in vivo in metal-sensitized C57BL/6 mice effectively mitigates metal reactivity, (Fig. 8 and example 8).  The specification also teaches that NLRP3 inflammasome inhibitor (MCC950) leads to significant decreased metal-reactivity, (se figure 9 and example 9).  However, the specification does not teach that inhibition of IL-17 activity leads to prophylaxis treatment of metal debris, metal induced delayed type hypersensitivity or inflammatory osteolysis. Prophylaxis means preventing a specific disease, so that an activity will not occur, i.e. metal debris, metal induced delayed type hypersensitivity or inflammatory osteolysis will not occur in the future.  
The specification does not teach any methods or working examples that indicate prevention of metal debris, metal induced delayed type hypersensitivity or inflammatory osteolysis. Thus, undue experimentation would be required of the skilled artisan to determine whether inhibiting IL-17 activity would lead to prophylaxis of adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis that is not induced by orthopedic implant metal.  
 prophylaxis of adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis that induced by orthopedic implant metal, because the specification only establishes a link between treatment of adverse immune reaction to orthopedic implant metal debris, orthopedic implant metal induced delayed type hypersensitivity, or orthopedic implant metal inflammatory osteolysis.  Due to the lack of direction/guidance presented in the specification regarding same; lack of working examples; the teachings of the prior art; the complex nature of the invention; undue experimentation would be required of the skilled artisan to use the claimed invention.
With respect to claim 25, the specification only establishes a link between orthopedic implant metal and IL-17 activity. The specification fails to teach that any of the other cytokines recited in claim 25 are involved in orthopedic metal implant induced adverse immune reaction, orthopedic metal implant induced delayed type hypersensitivity or orthopedic metal implant induced inflammatory osteolysis. Therefore, undue experimentation would be required of the skilled artisan to establish a nexus between IL-1R, IL-1β, IL-18, IL-21, IL-23 and adverse immune reactions to metal debris, 
Thus, due to the large quantity of experimentation necessary to determine whether blocking all of the molecules or administering all of molecules recited in claim 25 would benefit a subject that is experiencing an adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis that is caused by orthopedic metal implant debris; the lack of direction/guidance presented in the specification regarding a nexus between IL-1R, IL-1β, IL-18, IL-21, IL-23 and adverse immune reactions to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis caused by orthopedic metal implant debris; the absence of working examples directed to same; and the complex nature of the invention, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope. 
Accordingly, the instant specification is only enabling for a method of treating orthopedic metal implant induced adverse immune reaction, orthopedic metal implant induced delayed type hypersensitivity or orthopedic metal implant induced inflammatory osteolysis comprising administering an IL-17 inhibitor.

Response to Applicant’s’ Arguments:

prophylaxis” issue under 35 U.S.C. 112(a) (scope of enablement). 
Conclusion:
7.	No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        11 May 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647